In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo

                                     No. 07-13-00062-CV


                      CORNELIUS R. SEPHUS #635586, APPELLANT

                                             V.

                          SGT R. ROBERTSON ET AL, APPELLEE

                           On Appeal from the 251st District Court
                                     Potter County, Texas
                  Trial Court No. 99,527-C, Honorable Ana Estevez, Presiding

                                       June 17, 2013

                                          ORDER
                  Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       In response to this Court’s notice that the appellant’s brief in this case was past

due and permitting appellant pro se, inmate Cornelius R. Sephus, to file his brief on or

before May 28, 2013, we received from appellant a document he identifies as “The

Plaintiff Appellant’s Brief.”


       The envelope in which the brief was delivered bore a postmark of May 29, 2013,

the day after his deadline for filing the brief. Ordinarily, a strict application of the rules

would mean that appellant’s brief would not be considered timely. See TEX. R. APP. P.
9.2.    However, based on the mailbox rule as it has been applied to this particular

situation, we will consider appellant’s brief as filed within the deadline the Court

imposed on him. We do so because it appears from both the certificate of service

attached to appellant’s brief and the letter accompanying it addressing the Clerk of the

Court that appellant delivered the document to the mail on May 25, 2013. Recognizing

that pro se inmate litigants have no choice other than to place their legal mail in the

hands of prison officials for processing, both the Texas Supreme Court and the Texas

Court of Criminal Appeals have implemented a modified mailbox rule that measures the

timeliness of a submission based up the date on which a pro se inmate litigant placed

his document into the prison mail system. Warner v. Glass, 135 S.W.3d 681, 682, 684

(Tex. 2004) (per curiam); Campbell v. State, 320 S.W.3d 338, 343–44 (Tex.Crim.App.

2010).


         Here, it would appear that appellant placed his document in the mail on May 25,

2013.     Cf. Ramos v. Richardson, 228 S.W.3d 671, 673 (Tex.Crim.App. 2007) (per

curiam) (referring to certificate of service and letter accompanying filing as proof of date

when mail was placed in prison mail system).           Based on that representation, we

conclude the appellant’s brief has been timely received by the Clerk of this Court per the

mailbox rule as applied by Warner. See TEX. R. APP. P. 9.2; Warner, 135 S.W.3d at

684.


         Nonetheless, the Court has directed the Clerk of the Court to reject the brief for

filing. Appellant’s brief fails to comply with the applicable rules of procedure in nearly

every formal and substantive aspect. See TEX. R. APP. P. 38.1. Of the most notable

defects is one of substance: appellant makes no attempt to advance a discernible basis

                                              2
upon which the Court could reverse the trial court’s order dismissing his case for want of

prosecution; instead, he urges the merits of his suit against various prison officials for a

variety of misdeeds and ongoing maltreatment of appellant. Again, we see nothing

urging why the trial court erred by dismissing his case for want of prosecution. Even

construing appellant’s brief liberally as we are directed to do, appellant’s brief fails to

comply with the rules and is hereby rejected on that basis. See TEX. R. APP. P. 38.9.


       Considering that we have a timely but noncompliant brief that has been tendered,

we issue this order allowing appellant a final chance to file a brief that is both timely and

compliant with the applicable rules of appellate procedure. See TEX. R. APP. P. 38.9(a),

(b). Appellant’s redrafted brief must be filed on or before July 8, 2013.


       Upon appellant’s failure to timely file a brief which substantially complies with the

rules, this Court will strike said brief, prohibit appellant from filing another, and proceed

as though appellant had failed to file a brief at all. See TEX. R. APP. P. 38.9(a). In that

event, the Court is authorized to dismiss this appeal for want of prosecution. See TEX.

R. APP. P. 38.8(a)(1).


                                                  Per Curiam.




                                             3